DETAILED ACTION
This non-final rejection is responsive to the claims filed 27 February 2020.  Claims 1-20 are pending.  Claims 1, 10, 14, 20, and 23 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friend (US 2014/0188333 A1) hereinafter known as Friend.

Regarding independent claim 23, Friend teaches:
a frame;  (Friend: Fig. 1; Friend teaches an excavator frame.)
a cab mounted on the frame;  (Friend: Fig. 1; Friend teaches a cab of an excavator.)
a lift arm mounted to the frame and capable of moving under power to perform a work function;  (Friend: Fig. 1 and ¶[0014]-¶[0015]; Friend teaches an excavator with the lift arm and bucket for various construction operations.)
a transparent surface on a portion of the cab, that allows an operator to see outside the cab; and  (Friend: Figs. 1 (160) and 7 and ¶[0021]-¶[0023] and ¶[0035]; Friend teaches an operator display device, which is transparent, to view augmented content outside the cab.)
a display configured to display information to the operator of the power machine, the display being visible to the operator when looking through the transparent surface, and the display configured to allow at least partial visibility through the transparent surface to view a work area outside of the cab.  (Friend: Figs. 1 (160) and 7 and ¶[0021]-¶[0023] and ¶[0035]; Friend teaches an operator display device to view augmented content outside the cab.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Theodosiou (US 2018/0134252 A1) hereinafter known as Theodosiou.

Regarding independent claim 1, Friend teaches:
a cab;  (Friend: Fig. 1; Friend teaches a cab of an excavator.)
... 
a display configured to display information to the operator of the power machine, ... and the display configured to allow at least partial visibility through the door to view a work area outside of the cab.  (Friend: Figs. 1 (160) and 7 and ¶[0021]-¶[0023] and ¶[0035]; Friend teaches an operator display device to view augmented content outside the cab.)

Friend does not explicitly teach:
a cab door moveable with respect to the cab between a closed position and an open position and configured to allow an operator to enter into and exit out of the cab when in the open position; and
... the display being visible to the operator when looking through the cab door when the cab door is in the closed position, ...

However, Theodosiou teaches:
a cab door moveable with respect to the cab between a closed position and an open position and configured to allow an operator to enter into and exit out of the cab when in the open position; and  (Theodosiou: ¶[0029]; Theodosiou teaches a cab door for the operator to access the cab.)
... the display being visible to the operator when looking through the cab door when the cab door is in the closed position, ...  (Theodosiou: ¶[0033] and ¶[0065]-¶[0066]; Theodosiou teaches switching on the display when the cab door is in a closed position.)

Friend and Theodosiou are in the same field of endeavor as the present invention, as the references are directed to power machines with displays.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine with a display as taught in Friend with the cab of the power machine containing a door wherein the display turns on when the cab door is closed as taught in Theodosiou.  Friend already teaches a power machine with a cab that contains a display to view the worksite.  However, Friend does not explicitly teach the cab of the power machine containing a door wherein the display turns on when the cab door is closed.  Theodosiou provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Friend to include teachings of Theodosiou because the combination would allow the user to view the display only after they accessed the cab, as suggested by Theodosiou: ¶[0033].



Regarding claim 7, Friend in view of Theodosiou further teaches the power machine of claim 1 (as cited above).

Friend further teaches:
wherein the display is configured to display augmented control information.  (Friend: Figs. 1 (160) and 7 and ¶[0021]-¶[0023] and ¶[0035]; Friend teaches an operator display device to view augmented content outside the cab.)



Regarding claim 8, Friend in view of Theodosiou further teaches the power machine of claim 7 (as cited above).

Friend further teaches:
wherein the display being configured to display augmented control information includes the display being configured to display augmented reality images for the work area, the augmented reality images including at least one of representations of obstructions, defined paths, virtual roads, and boundaries.  (Friend: Figs. 1 (160) and 7 and ¶[0021]-¶[0023], ¶[0035], ¶[0038], and ¶[0039]; Friend teaches an operator display device to view augmented content outside the cab.)


Regarding claims 14 and 15, these claims teach a power machine that performs the function of the power machine of claims 1, 7, and 8; therefore, the same rationale for rejection is applied.


Regarding claim 16, Friend in view of Theodosiou further teaches the power machine of claim 15 (as cited above).

Friend further teaches:
wherein the augmented reality images include representations of obstructions.  (Friend: ¶[0033], ¶[0036], and ¶[0039]; Friend teaches that a blade may be obstructed which may be remedied by the display of the augmentation overlay depicting the present location of the work implement on the operator display device.  Friend also teaches enabling the operator to perceive the position of the otherwise obstructed work implement.)


Regarding claim 17, Friend in view of Theodosiou further teaches the power machine of claim 15 (as cited above).

Friend further teaches:
wherein the augmented reality images include representations of at least one of defined paths, virtual roads, and boundaries.  (Friend: ¶[0033], ¶[0036], and ¶[0039]; Friend teaches that a blade may be obstructed which may be remedied by the display of the augmentation overlay depicting the present location of the work implement on the operator display device.  Friend also teaches enabling the operator to perceive the position of the otherwise obstructed work implement.  Accordingly, Friend teaches being able to view representations of boundaries in augmented reality.)


Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Theodosiou in view of Jiang (US 2004/0008412 A1) hereinafter known as Jiang.

Regarding claim 2, Friend in view of Theodosiou further teaches the power machine of claim 1 (as cited above).

Friend further teaches:
wherein the display includes a heads-up display system ... configured to display the information on a transparent material positioned in front of the operator in the cab.  (Friend: Fig. 1 and ¶[0022] and ¶[0036]; Friend teaches a projector display system with a transparent HUD.)

Friend in view of Theodosiou does not explicitly teach: ... with a rear projection display device... 
However, Jiang does teach: ... with a rear projection display device...  (Jiang: Fig. 1 and ¶[0012]-¶[0013]; Jiang teaches using a rear projection screen in a HUD.)

Jiang: ¶[0013].



Regarding claim 18, this claim teaches a power machine that performs the function of the power machine of claim 2; therefore, the same rationale for rejection is applied.




Claims 3, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Theodosiou in view of Jackson (US 2015/0376868 A1) hereinafter known as Jackson.

Regarding claim 3, Friend in view of Theodosiou further teaches the power machine of claim 1 (as cited above).



However, Jackson teaches:
wherein the display includes display material integrated into the cab door.  (Jackson: Figs. 5-6 and ¶[0029]-¶[0031]; Jackson teaches display devices integrated into cab windows.)
Jackson is in the same field of endeavor as the present invention, as the reference is directed to power machines with displays.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine with a cab, doors, and a display as taught in Friend in view of Theodosiou with the door windows containing a display as taught in Jackson.  Friend in view of Theodosiou already teaches a power machine with a cab, doors, and a display to view the worksite.  However, Friend in view of Theodosiou does not explicitly teach the door windows containing a display.  Jackson provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Friend and Theodosiou to include teachings of Jackson because the combination would allow the user to fully view the worksite.


Regarding independent claim 10, this claim teaches a power machine that performs the function of the power machine of claims 1 and 3; therefore, the same rationale for rejection is applied.






Regarding claim 19, Friend in view of Theodosiou further teaches the power machine of claim 14 (as cited above).

Friend in view of Theodosiou does not explicitly teach the limitations of claim 19.

However, Jackson teaches:
wherein the display includes display material integrated into the cab door.  (Jackson: Figs. 5-6 and ¶[0029]-¶[0031]; Jackson teaches display devices integrated into cab windows.)
Jackson is in the same field of endeavor as the present invention, as the reference is directed to power machines with displays.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine with a cab, doors, and a display as taught in Friend in view of Theodosiou with the door windows containing a display as taught in Jackson.  Friend in view of Theodosiou already teaches a power machine with a cab, doors, and a display to view the worksite.  However, Friend in view of Theodosiou does not explicitly teach the door windows containing a display.  Jackson provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Friend and Theodosiou to include teachings of Jackson because the combination would allow the user to fully view the worksite.







Claims 4-6, 11-13, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Theodosiou in view of Jackson in view of Canepari (US 2021/0047804 A1) hereinafter known as Canepari.

Regarding claim 4, Friend in view of Theodosiou in view of Jackson further teaches the power machine of claim 3 (as cited above).

Friend in view of Theodosiou in view of Jackson teaches integrating the display into the cab door.

However, Capenari further teaches:
wherein the display with the display material integrated into the cab ... is a touchscreen display allowing the operator to provide input through the display to control one or more machine functions and/or display parameters.  (Canepari: Fig. 3 and ¶[0050]; Canepari teaches a touch enabled display screen wherein the user is able to select session stats to be displayed on the windshield.)
Capenari is in the same field of endeavor as the present invention, as the reference is directed to power machines with displays.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine with a cab, doors, and windows in the doors that contain a display as taught in Friend in view of Theodosiou in view of Jackson with integrating a touch screen as part of the display to control and view functions and parameters as taught in Capenari.  Friend in view of Theodosiou in view of Jackson already teaches a power machine with a cab, doors, and a display to view the worksite wherein the doors have display windows.  However, Friend in view of Theodosiou in view of Jackson does not explicitly teach integrating a touch screen as part of the display to control and view functions and parameters.  Capenari provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Friend, Theodosiou, and Jackson to include teachings of Capenari because the combination would allow the user to quickly view the parameters.







claim 5, Friend in view of Theodosiou in view of Jackson in view of Capenari further teaches the power machine of claim 4 (as cited above).

Capenari further teaches:
wherein the touchscreen display is configured to control the one or more display parameters by selecting information to be displayed.  (Canepari: Fig. 3 and ¶[0050]; Canepari teaches a touch enabled display screen wherein the user is able to select session stats to be displayed on the windshield.)







Regarding claim 6, Friend in view of Theodosiou in view of Jackson in view of Capenari further teaches the power machine of claim 5 (as cited above).

Capenari further teaches:
wherein the touchscreen display is configured to allow the operator to reconfigure the display of information.  (Canepari: Fig. 3 and ¶[0050]; Canepari teaches a touch enabled display screen wherein the user is able to select session stats to be displayed on the windshield.  The user is also able to select other parameters such as the block model.)







Regarding claims 11-13, these claims teach a power machine that performs the function of the power machine of claims 4-6; therefore, the same rationale for rejection is applied.





Regarding independent claim 20, this claim teaches a power machine that performs the function of the power machine of claims 1, 3, and 4; therefore, the same rationale for rejection is applied.





Regarding claims 21 and 22, these claims teach a power machine that performs the function of the power machine of claims 5 and 6; therefore, the same rationale for rejection is applied.





Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Theodosiou in view of Kondo (US 2017/0241448 A1) hereinafter known as Kondo.

Regarding claim 9, Friend in view of Theodosiou further teaches the power machine of claim 1 (as cited above).

Friend in view of Theodosiou does not explicitly teach the limitations of claim 9.

However, Kondo teaches:
wherein the cab door is located over an opening at a front of the cab.  (Kondo: Fig. 1 and ¶[0032]; Kondo teaches a cab door in the front of the cab.)
Kondo is in the same field of endeavor as the present invention, as the reference is directed to power machines.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a power machine with a cab, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142